DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed9/30/2020. Claim 15 was cancelled. Claims 6-11 and 14 were amended. Claims 1-14 are presently pending and presented for examination.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Objections

Claim 1 is objected to because of the following informalities in line 2 stating “comprising the steps of:” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical error and should read – comprising 

Claim 1 is objected to because of the following informalities in limitation “ii” stating “when the portable device is in the proximity …” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read – when the portable device is in  proximity … --. For remainder of the action the word will be reviewed as “the portable device is in  proximity …”.

Claim 10 is objected to because of the following informalities in line 2 stating “comprising the steps of:” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical error and should read – comprising 

Claim 12 is objected to because of the following informalities in line 2 stating “comprising the steps of:” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical error and should read – comprising 

Claim 12 is objected to because of the following informalities in limitation “ii” stating “when the recipient portable device is in the proximity …” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read – when the recipient portable device is in  proximity … --. For remainder of the action the word will be reviewed as “the recipient portable device is in  proximity …”.


Claim 12 is objected to because of the following informalities in limitation “v” stating “receiving information on deliveries storied in the …” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read – receiving information on deliveries stored in the … --. For remainder of the action the word will be reviewed as “receiving information on deliveries stored in the …”.

Claim 14 is objected to because of the following informalities in limitation “aii and bii” stating “is in the proximity …” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read –is in  proximity … --. For remainder of the action the word will be reviewed as “is in  proximity …”.

Claim 14 is objected to because of the following informalities in limitation “bv” stating “retrieving information on deliveries storied in the …” is not clear with its intent due to interpretation. Examiner suggests that this is a spelling error and should read – receiving information on deliveries stored in the … --. For remainder of the action the word will be reviewed as “retrieving information on deliveries stored in the …”.



	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 2, the claim recites the limitation "each of the nodes".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests this should read “each of the plurality of nodes”. For remainder of the action the word will be reviewed as “each of the plurality of nodes”.
Claims 3-4 depend from claims 2, discussed above and do not cure its deficiencies.
In regards to Claim 12-13, the claim recites the limitation " the recipient device" in limitation ii of claim 12 and line 3 of claim 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests this should read “the recipient portable device”. For remainder of the action the word will be reviewed as “the recipient portable device”.
In regards to Claim 14, the claim recites in the limitation bii " the recipient device".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests this should read “the recipient portable device”. For remainder of the action the word will be reviewed as “the recipient portable device”.

	
	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivering and collecting package from a storage installation.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “providing delivery information, wherein the delivery information comprises at least one user credential and/or specific storage space requirements of the delivery; communication is established when in the proximity of the storage installation; transferring delivery information” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (central control system, portable device, access control system of claim 1; central control system, recipient device, access control system of claim 12; central control system, portable device, access control system, recipient portable device of claim 14) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1, 6-12 and 14 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (central control system, portable device, access control system of claim 1; central control system, recipient device, access control system of claim 12; central control system, portable device, access control system, recipient portable device of claim 14).  The “central control system, portable device, access control system of claim 1; central control system, recipient device, access control system of claim 12; central control system, portable device, access control system, recipient portable device of claim 14”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer. The transmitting of the data over a network to a device amounts to insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Furthermore, the transmitting of data over a network is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 6-11 are also directed to same grouping of methods of organizing human activity.  The additional elements of the central control system “claim 10”, portable device “claims 9-11”, access control system “claims 9-10”, portable courier device “claim 11”, amount to mere instructions as discussed above. The transmitting of the data amounts to insignificant extra-solution activity that is well understood and conventional, as discussed above. Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	
	
	
		
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robinson et al (US Patent Application Publication No.  20180060800 - hereinafter Robinson).
Re. claim 1, 
Robinson discloses:
A method of making deliveries to storage spaces at a storage installation, comprising the steps of: 
(i) by a central control system, providing delivery information to a portable device, wherein the delivery information comprises at least one user credential and/or specific storage space requirements of the delivery; [Robinson; ¶82 - ¶84 shows delivery information provided to a portable device as it states “the mobile computing device 180 may have retrieved the identifying information at an earlier time, such as in response to receiving an indication that delivery was not possible at a primary delivery location”. Further ¶84 presents user credential and specific storage space requirements of the delivery shown in emphasis as “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel; (2) consignee information associated with the first parcel; and/or (3) any other suitable information”, the one or more dimensions represents the storage space requirements as it provides dimensions, and the user credential as the consignee information].
(ii) establishing communication between the portable device and an access control system comprised in the storage installation, wherein said communication is established when the portable device is in the proximity of the storage installation; [Robinson; ¶14 shows when deliverer with their device is within proximity of the lockers, such as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170. The system may, for example, open the wireless communication channel in response to determining that the delivery driver (e.g., the delivery driver's mobile computing device 180) is within a particular distance of the suitable locker bank (e.g., the locker bank computer), is within range of a wireless receiver”].
(iii) transferring delivery information to the access control system from the portable device.  [Robinson; ¶14 shows communication upon arrival as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170” and ¶82 shows communication between the deliverer device and the locker bank control system such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information”].

Re. claim 6, 
Robinson further discloses:
wherein the delivery information comprises the specific storage space requirements and the specific storage space requirements include a size requirement.  [Robinson; ¶14, ¶23 and ¶84 shows communication in regards to size information such as “the wireless communication channel allows the mobile computing device to transmit data such as parcel size information”. Further ¶84 shows deliverer device receives specific size which is what is provided in ¶14 as ¶84 states “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel;].

Re. claim 10, 
Robinson further discloses:
further comprising the steps of: 
(i) by the access control system, allocating at least one or more item to be delivered to at least one or more storage space, based on the specific storage space requirements of the delivery; [Robinson; ¶82 and step 450 get the request to store an item in locker bank, and also obtain identifying information in regards to the parcel, and one of the pieces of information is related to the specific size of the package as shown in ¶84 as well. Further ¶99-¶100 shows allocation of the item to locker bank based on size of package as it states “in addition to determining which locker to open based on proximity, the system may, for example, determine whether a locker is at least sufficiently large to accommodate the parcel based on the one or more dimensions of the parcel. Suitable systems and methods that may be used for facilitating the selection and opening of an appropriately sized locker at a locker bank”].
(ii) by the access control system, controlling access to a plurality of lockable storage spaces, permitting delivery of each item to its allocated storage space; [Robinson; ¶36-¶38 and Fig. 3 presenting plurality of lockers in the locker bank 170, with each locker requiring access for locker to be opened such as “the one or more secure lockers 310 each comprise at least one door 390 pivotably attached adjacent the opening 382 for selectively restricting access to an interior portion of the one or more lockers 310 (e.g., an interior portion of the enclosure). In particular embodiments, the at least one door 390 is positioned to selectively prevent access to the interior of the locker enclosure 380 through the at least one opening 382 when the at least one door 390 is in a closed position”. Further ¶39 outlines the detail in order to gain access to each of the plurality of lockers in the locker bank].
(iii) by the portable device, notifying the central control system that the delivery has taken place.  [Robinson; ¶99 states “the system may require the delivery driver to select a lock button in order to lock the locker (e.g., a lock button-indicia on the mobile computing device 180 or locker bank computer 130). In such embodiments, the system may, for example, receive an indication that the first parcel has been placed in the locker from the delivery driver's mobile computing device 180 in a manner similar to that described above with regard to receiving the request to deliver the first parcel at the locker bank” which shows in emphasis that the notification initiated from the user/recipient device to the system (central control system)].

Re. claim 11, 
Robinson further discloses:
wherein the portable device is portable courier device.  [Robinson; ¶14 shows driver’s mobile computing device and also shown in Fig. 5 presented as element 180].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Edwards et al (US Patent Application Publication No. 20130064159  - hereinafter Edwards).
Re. claim 2, Robinson teaches:
[…] step of transferring the delivery information from the central control system to the portable device over a mesh network […]; [Robinson; ¶26-¶27 shows the use of a mesh network and the transferring of delivery information as communication is also used with a portable device such as the mobile computing devices as it states the networks may include a mesh network and ¶27 shows the bi-directional wireless communication is to send and receive data in communication with the locker].
Robinson doesn’t teach, Edwards teaches:
wherein transferring delivery information to the access control system comprises the step of transferring the delivery information from the central control system to the {device} over a mesh network comprising a plurality of nodes that are interconnected by a wired or wireless link, each of the nodes comprising a {device}. [Edwards; Fig. 1 and ¶20 shows the plurality of nodes incorporated with various first, second and third layers in the mesh network with nodes in each respective layers as nodes are mentioned in ¶14 to be “a “node” includes an intelligent device capable of performing functions related to distributing messages in a mesh network” and ¶25 shows selection of a preferred node based on baud rate such as “The criteria for selecting a preferred node may vary for each node. For instance, node 24 may have selected node 21 as its preferred node based on a comparison of transmission time and data success rate, whereas node 29 may have selected node 25 as its preferred node based on distance to the collector node and baud rate. The same selection criteria can be used by all of the nodes in the mesh network 10 in other instances”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Edwards in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Robinson in view of Edwards teaches the method of claim 2.
Robinson doesn’t teach, Edwards teaches:
wherein the plurality of nodes comprises a preferred portable device in a first layer of the mesh network mobile users and a portable device in a second layer of the mesh network, wherein the preferred portable device is selected by the portable device in the second layer based on baud rate and/or data success rate and/or based on the preferred portable device logical proximity to the access control system.  [Edwards; Fig. 1 and ¶20 shows the various first, second and third layers in the mesh network with nodes in each respective layers as nodes are mentioned in ¶14 to be “a “node” includes an intelligent device capable of performing functions related to distributing messages in a mesh network” and ¶25 shows selection of a preferred node based on baud rate such as “The criteria for selecting a preferred node may vary for each node. For instance, node 24 may have selected node 21 as its preferred node based on a comparison of transmission time and data success rate, whereas node 29 may have selected node 25 as its preferred node based on distance to the collector node and baud rate. The same selection criteria can be used by all of the nodes in the mesh network 10 in other instances”]. Please see motivation to combine Robinson in view of Edwards, presented in Claim 2.

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Edwards in view of Sturek et al (US Patent Application Publication No. 20190029068  - hereinafter Sturek).
Re. claim 4, Robinson in view Edwards method of claim 3.
Robinson doesn’t teach, Sturek teaches:
wherein the preferred portable device in the first layer is communicatively coupled to the access control system via a local area network and the portable device in the second layer is communicatively coupled to the preferred portable device and the central control system via a wide area network or a local area network.  [Note that the preferred portable device, the first layer, the access control system, the portable device in the second layer, the second layer, and the central control system were all previously introduced, earlier in the claims from which claim 4 depends.  Therefore, claim 4 is simply adding that the described devices may communicate with each other over a local area network (or alternatively a wide area network in some cases).  Sturek, ¶3, describes a mesh network of nodes, including special nodes that are access points.  The access points communicate over a wide area network with a back office system.  Here the portable device and the preferred portable device are comparable to the regular mesh network nodes in Sturek’s paragraph, the access control system is comparable to an access point in Sturek’s paragraph, and the central control system is comparable to the back office system in Sturek’s paragraph.  In Sturek, ¶3, the access points and the regular mesh network nodes are all part of a local area network; this is analogous to claim 4’s local area network between the preferred portable device and the access control system.  In Sturek, ¶3, the regular mesh network nodes are all part of a local area network; this is analogous to claim 4’s local area network between the portable device and the preferred portable device.  In Sturek, ¶3, a communication between a regular mesh network node would flow through the local area network to an access point, and then over a wide area network to the back office system; this is analogous to claim 4’s local area network or wide area network between the portable device and the central control system.  The details of the various nodes of claim 4, like the layers, are addressed in the rejections for the claims from which claim 4 depends, where those elements were previously introduced in the previous claims.].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Sturek in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 5, Robinson in view Edwards in view of Sturek method of claim 4.
Robinson doesn’t teach, Sturek teaches:
wherein the portable device in the second layer of the mesh network is communicatively coupled to the central control system via at least one intervening portable device in an intervening layer of the mesh network.  [Sturek; access points can be considered their own layer/group and they’re intervening layer because they are communicated through the remote external system and the other nodes of the mesh network as stated in ¶3 such as “The access points may communicate with the back office system using a public network, such as a wide area network (WAN) (e.g., a cellular network). The access points are mesh network nodes because they are part of the LAN. The access points are also members of the WAN because the access points serve as interfaces between the LAN and WAN”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Sturek in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in in view of Luo et al (US Patent Application Publication No. 20200090117  - hereinafter Luo).
Re. claim 7, Robinson teaches the method of claim 6.
Robinson doesn’t teach, Imam teaches:
wherein the specific storage space requirements further comprise one of frozen temperature or chilled temperature or controlled ambient temperature.  [Luo; ¶35 shows receiving an order going to a vehicle compartment and shows the storage space requirements for heated, cooled environment such as “vehicle is notified 316 of the estimated delivery time and the temperature-sensitive items in the order (including whether the temperature-sensitive items require a heated environment or a cooled environment). In some embodiments, the vehicle is notified of a specific temperature range (e.g., 40-45 degrees Fahrenheit) or a specific temperature (e.g., 42 degrees Fahrenheit) that is required for one or more of the temperature-sensitive items. The items in the order are delivered 318 to the vehicle at the appropriate time. After the items are delivered to the vehicle, a delivery acknowledgement message is generated 320 and communicated, for example, to a vehicle owner, a delivery management system, an order processing system, and the like”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Imam in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in in view of Luo in view of Imam et al (WIPO No. 2015114331  - hereinafter Imam).
Re. claim 8, Robinson in view of Luo teaches the method of claim 7.
Robinson doesn’t teach, Imam teaches:
wherein the frozen temperature covers a range between substantially -25°C to substantially 00C; [Imam; pg. 6 lines 5-24]
the chilled temperature covers a range between substantially 0 degrees Celsius to substantially 4°C and [Imam; pg. 6 lines 5-24]
the ambient controlled temperature covers a range between substantially 4°C to substantially 21°C.  [Imam; pg. 6 lines 5-24]
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Imam in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 9, Robinson in view of Luo in view of Imam teaches the method of claim 8.
Robinson teaches:
wherein the step of transferring delivery information to the access control system from the portable device is in anticipation or preparation of a demand.  [Robinson; ¶14 shows when deliverer with their device is within proximity of the lockers, such as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170. The system may, for example, open the wireless communication channel in response to determining that the delivery driver (e.g., the delivery driver's mobile computing device 180) is within a particular distance of the suitable locker bank (e.g., the locker bank computer), is within range of a wireless receiver”. ¶82 shows communication between the deliverer device and the locker bank control system such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information”. ¶14, ¶23 and ¶84 shows communication in regards to size information.  such as “the wireless communication channel allows the mobile computing device to transmit data such as parcel size information”. Further ¶84 shows deliverer device receives specific size which is what is provided in ¶14 as ¶84 states “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel;].

Claims 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Lundahl et al (US Patent No. 10719804 - hereinafter Lundahl) in view of Esfhani et al (US Patent Publication No. 20150332211 - hereinafter Esfhani).
Re. claim 12, Robinson teaches:
A method of collecting deliveries from storage spaces at a storage installation, comprising the steps of: 
(i) by a central control system, providing collection information to a recipient portable device; [Robinson; ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system. ¶82 - ¶84 shows delivery information provided to a portable device as it states “the mobile computing device 180 may have retrieved the identifying information at an earlier time, such as in response to receiving an indication that delivery was not possible at a primary delivery location”. Further ¶84 presents user credential and specific storage space requirements of the delivery shown in emphasis as “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel; (2) consignee information associated with the first parcel; and/or (3) any other suitable information”, the one or more dimensions represents the storage space requirements as it provides dimensions, and the user credential as the consignee information].
(ii) establishing communication between the recipient device and an access control system comprised in the storage installation, wherein said communication is established when the recipient portable device is in the proximity of the storage installation; [Robinson; ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system. ¶14 shows when deliverer with their device is within proximity of the lockers, such as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170. The system may, for example, open the wireless communication channel in response to determining that the delivery driver (e.g., the delivery driver's mobile computing device 180) is within a particular distance of the suitable locker bank (e.g., the locker bank computer), is within range of a wireless receiver”].
(iii) providing at least one user credential and the collection information to the access control system from the recipient portable device; [Robinson; ¶66 shows credentials input through the device to the lockers such as “the system may prompt the delivery driver to enter one or more credentials associated with the delivery driver. For example, the system may prompt the driver to enter, using the delivery driver's mobile computing device 180 (e.g., or the locker bank computer 130), a pass code, pin number, or other identifying information to confirm that the delivery driver is authorized to access the locker bank using the remote computing device”. ¶82 shows communication between the device and the locker bank control system, where information is provided from the device to the locker such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information.” Further ¶84 presents user credential and specific storage space requirements of the delivery shown in emphasis as “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel; (2) consignee information associated with the first parcel; and/or (3) any other suitable information”, the one or more dimensions represents the storage space requirements as it provides dimensions, and the user credential as the consignee information. ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
(vi) by the access control system, controlling access to a plurality of lockable storage spaces, permitting collection of items from the lockable storage spaces corresponding to deliveries corresponding to the at least one user credential provided from the recipient portable device; [Robinson; ¶36-¶38 and Fig. 3 presenting plurality of lockers in the locker bank 170, with each locker requiring access for locker to be opened such as “the one or more secure lockers 310 each comprise at least one door 390 pivotably attached adjacent the opening 382 for selectively restricting access to an interior portion of the one or more lockers 310 (e.g., an interior portion of the enclosure). In particular embodiments, the at least one door 390 is positioned to selectively prevent access to the interior of the locker enclosure 380 through the at least one opening 382 when the at least one door 390 is in a closed position”. Further ¶39 outlines the detail in order to gain access to each of the plurality of lockers in the locker bank. ¶115-¶116 state the recipient can also access the locker to collect their parcels from the locker bank using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
Robinson doesn’t teach, Esfhani teaches:
(iv) by the access control system, comparing the at least one user credential with user credentials stored in the access control system; [Esfhani; ¶81 shows comparing credentials to what has been stored in the database such as “Once a customer has used the bailment inventory system once, an account is created for that customer in the system database. This makes future use of any bailment inventory station faster for a repeat customer. Once the customer has entered the customer identification number, the system compares the entered identification number to the existing customer identification numbers stored in the system database to determine if the customer is a new customer or a returning customer”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Esfhani in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Robinson doesn’t teach, Lundahl teaches:
(v) in the event that the at least one user credential provided from the recipient portable device corresponds to at least one user credential stored in the access control system, retrieving information on deliveries stored in the access control system; [Lundahl; Col. 3 lines 46-56 shows retrieving information on deliveries as when the package was picked up, how long package was in locker shown in emphasis as “Once the mail receiving transaction has been completed, the user's smartphone may communicate data from the locker box to the web-based server. This data may include when the package was picked up, how long the package was in the locker, user identification information, user location, and/or other information about the locker box in general. The web-based server may also communicate back to the smartphone to provide advertising and/or other information relevant to the user and his location”].
(vii) by the recipient portable device, notifying the central control system that the collection has taken place.  [Lundahl; Col. 3 lines 46-56 shows shown communication sent from the user’s device to the server, the communication is initiated from the user’s device, and of that data sent from the user’s device is when the package was picked up shown in emphasis as “Once the mail receiving transaction has been completed, the user's smartphone may communicate data from the locker box to the web-based server. This data may include when the package was picked up, how long the package was in the locker, user identification information, user location, and/or other information about the locker box in general. The web-based server may also communicate back to the smartphone to provide advertising and/or other information relevant to the user and his location”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lundahl in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Robinson teaches:
A method of coordinating deliveries to storage spaces at a storage installation and collections from the storage spaces at the storage installation, wherein deliveries are made to storage spaces by:
(ai) by a central control system, providing delivery information to a portable device, wherein the delivery information comprises at least one user credential and/or specific storage space requirements of the delivery; [Robinson; ¶82 - ¶84 shows delivery information provided to a portable device as it states “the mobile computing device 180 may have retrieved the identifying information at an earlier time, such as in response to receiving an indication that delivery was not possible at a primary delivery location”. Further ¶84 presents user credential and specific storage space requirements of the delivery shown in emphasis as “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel; (2) consignee information associated with the first parcel; and/or (3) any other suitable information”, the one or more dimensions represents the storage space requirements as it provides dimensions, and the user credential as the consignee information].
(aii) establishing communication between the portable device and an access control system comprised in the storage installation, wherein said communication is established when the portable device is in the proximity of the storage installation; [Robinson; ¶14 shows when deliverer with their device is within proximity of the lockers, such as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170. The system may, for example, open the wireless communication channel in response to determining that the delivery driver (e.g., the delivery driver's mobile computing device 180) is within a particular distance of the suitable locker bank (e.g., the locker bank computer), is within range of a wireless receiver”].
(aiii) transferring delivery information to the access control system from the portable device;  [Robinson; ¶14 shows communication upon arrival as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170” and ¶82 shows communication between the deliverer device and the locker bank control system such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information”].
wherein collections are made from storage spaces by: 
(bi) by the central control system, providing collection information to a recipient portable device; [Robinson; ¶14 shows communication upon arrival as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170” and ¶82 shows communication between the deliverer device and the locker bank control system such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information”. ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
(bii) establishing communication between the recipient device and an access control system comprised in the storage installation, wherein said communication is established when the recipient portable device is in the proximity of the storage installation; [Robinson; ¶14 shows when deliverer with their device is within proximity of the lockers, such as “When a delivery driver arrives at a locker bank to deliver one or more parcels (e.g., or other items), the system may, in various embodiments, automatically open a wireless communication channel between the driver's mobile computing device 180 and a locker bank computer 130 associated with the locker bank 170. The system may, for example, open the wireless communication channel in response to determining that the delivery driver (e.g., the delivery driver's mobile computing device 180) is within a particular distance of the suitable locker bank (e.g., the locker bank computer), is within range of a wireless receiver”. ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
(biii) providing at least one user credential and the collection information to the access control system from the recipient portable device; [Robinson; ¶66 shows credentials input through the deliverer/recipient device to the lockers such as “the system may prompt the delivery driver to enter one or more credentials associated with the delivery driver. For example, the system may prompt the driver to enter, using the delivery driver's mobile computing device 180 (e.g., or the locker bank computer 130), a pass code, pin number, or other identifying information to confirm that the delivery driver is authorized to access the locker bank using the remote computing device”. ¶82 shows communication between the device and the locker bank control system, where information is provided from the device to the locker such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information.” Further ¶84 presents user credential and specific storage space requirements of the delivery shown in emphasis as “the identifying information may include package level detail information (PLD information) such as, for example: (1) one or more dimensions (e.g., length, width, and height) of the first parcel; (2) consignee information associated with the first parcel; and/or (3) any other suitable information”, the one or more dimensions represents the storage space requirements as it provides dimensions, and the user credential as the consignee information. ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
(bvi) by the access control system, controlling access to a plurality of lockable storage spaces, permitting collection of items from the lockable storage spaces corresponding to deliveries corresponding to the at least one user credential provided from the recipient portable device; 4823-4410-9261Preliminary Amendment Docket No. 490391-00161US ITW 67636-US Page 7 of 9[Robinson; ¶66 shows credentials input through the deliverer/recipient device to the lockers such as “the system may prompt the delivery driver to enter one or more credentials associated with the delivery driver. For example, the system may prompt the driver to enter, using the delivery driver's mobile computing device 180 (e.g., or the locker bank computer 130), a pass code, pin number, or other identifying information to confirm that the delivery driver is authorized to access the locker bank using the remote computing device”. ¶82 shows communication between the device and the locker bank control system, where information is provided from the device to the locker such as “in various embodiments, the system may receive the identifying information from the mobile computing device as part of the request. In such embodiments, receipt of the identifying information along with the request may preclude a need to retrieve the identifying information.” ¶115-¶116 state the recipient can also access the locker using the same methods applied by the delivery driver, but the recipient uses their recipient device with an application on their device which would communicate with the locker system].
Robinson doesn’t teach, Esfhani teaches:
(biv) by the access control system, comparing the at least one user credential with user credentials stored in the access control system; [Esfhani; ¶81 shows comparing credentials to what has been stored in the database such as “Once a customer has used the bailment inventory system once, an account is created for that customer in the system database. This makes future use of any bailment inventory station faster for a repeat customer. Once the customer has entered the customer identification number, the system compares the entered identification number to the existing customer identification numbers stored in the system database to determine if the customer is a new customer or a returning customer”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Esfhani in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Robinson doesn’t teach, Lundahl teaches:
(by) in the event that the at least one user credential provided from the recipient portable device corresponds to at least one user credential stored in the access control system, retrieving information on deliveries storied in the access control system; [Lundahl; Col. 3 lines 46-56 shows retrieving information on deliveries as when the package was picked up, how long package was in locker shown in emphasis as “Once the mail receiving transaction has been completed, the user's smartphone may communicate data from the locker box to the web-based server. This data may include when the package was picked up, how long the package was in the locker, user identification information, user location, and/or other information about the locker box in general. The web-based server may also communicate back to the smartphone to provide advertising and/or other information relevant to the user and his location”].
(bvii) by the recipient portable device, notifying the central control system that the collection has taken place.  [Lundahl; Col. 3 lines 46-56 shows shown communication sent from the user’s device to the server, the communication is initiated from the user’s device, and of that data sent from the user’s device is when the package was picked up shown in emphasis as “Once the mail receiving transaction has been completed, the user's smartphone may communicate data from the locker box to the web-based server. This data may include when the package was picked up, how long the package was in the locker, user identification information, user location, and/or other information about the locker box in general. The web-based server may also communicate back to the smartphone to provide advertising and/or other information relevant to the user and his location”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lundahl in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson in view of Lundahl in view of Edwards.
Re. claim 13, Robinson in view of Lundahl teaches the method of claim 12.
Robinson teaches:
[…] step of transferring the collection information from the central control system to the recipient device over a mesh network […]; [Robinson; ¶26-¶27 shows the use of a mesh network and the transferring of delivery information as communication is also used with a portable device such as the mobile computing devices (recipient or deliverer) as it states the networks may include a mesh network and ¶27 shows the bi-directional wireless communication is to send and receive data in communication with the locker].
Robinson doesn’t teach, Edwards teaches:
wherein providing collection information to a recipient portable device comprises the step of transferring the collection information from the central control system to the recipient device over a mesh network comprising a plurality of nodes that are interconnected by a wired or wireless link, each of the nodes comprising a recipient portable device. [Edwards; Fig. 1 and ¶20 shows the plurality of nodes incorporated with various first, second and third layers in the mesh network with nodes in each respective layers as nodes are mentioned in ¶14 to be “a “node” includes an intelligent device capable of performing functions related to distributing messages in a mesh network” and ¶25 shows selection of a preferred node based on baud rate such as “The criteria for selecting a preferred node may vary for each node. For instance, node 24 may have selected node 21 as its preferred node based on a comparison of transmission time and data success rate, whereas node 29 may have selected node 25 as its preferred node based on distance to the collector node and baud rate. The same selection criteria can be used by all of the nodes in the mesh network 10 in other instances”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Edwards in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628